Citation Nr: 1548745	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to March 25, 2007 for service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for diabetes mellitus, type 2, with an effective date of March 25, 2007.

The Veteran was scheduled for a videoconference hearing in October 2015, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for diabetes mellitus, type II, has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran was first diagnosed as having diabetes mellitus type II in January 2000. 
 
2.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for diabetes mellitus was received by VA on March 25, 2008. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 2007, for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date for his diabetes mellitus type II should be dated in January 2000, when he was first diagnosed, or, alternatively, the date of the liberalizing legislation allowing for diabetes mellitus to be a presumptive disability due to herbicide exposure (i.e., May 8, 2001).  

The Board notes that although a considerable amount of medical evidence has been added to the claims file since the issuance of the statement of the case, none of this evidence is "pertinent," as defined at 38 C.F.R. § 20.1304(c) (2015), and a remand for RO consideration is not required.

The Veteran's discharge (DD Form 214) indicates that he had service in the Republic of Vietnam.  He may therefore be presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014).

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The medical evidence includes VA progress notes, dated in January 2000, which note a "new diagnosis" of diabetes mellitus.  A March 2015 VA diabetes mellitus disability benefits questionnaire similarly states that the onset of the Veteran's diabetes mellitus was in 2000.  

On March 25, 2008, the Veteran's claim for service connection for diabetes mellitus was received.  

In February 2009, the RO granted service connection for diabetes mellitus, Type II, on a presumptive basis as a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015) (if a Veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service).  The RO assigned an effective date for service connection of March 25, 2007, i.e., one year prior to the date the Veteran submitted his claim for service connection.

The Board finds that the Veteran is not entitled to an effective date earlier than March 25, 2007, for the grant of service connection for diabetes mellitus, Type II.  The evidence of record does not contain any communication from the Veteran prior to March 25, 2008 that may be construed as an intent to seek or apply for service connection for diabetes mellitus, nor has the Veteran argued that he filed a claim for service connection prior to that time.  Given the foregoing, the earliest possible effective date for the grant of service connection for diabetes mellitus, Type II, under 38 C.F.R. § 3.400 is March 25, 2008.  

In this regard, although the evidence shows that the Veteran had diabetes mellitus as of January 2000, it does not change the fact that the Veteran did not actually file a claim for diabetes mellitus, Type II, until March 25, 2008.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA); MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection). 

As the Board has determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  See 66 Fed. Reg. 23166 (2001); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on March 25, 2008, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001.  Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law. 

As discussed above, the record establishes that the onset of the Veteran's diabetes mellitus was in January 2000.  Therefore, the Veteran met the criteria for an award of service connection on May 8, 2001, and an effective one date prior to his date of claim, March 25, 2008, but no earlier, is proper.  See 38 C.F.R. § 3.114(a)(3).  As noted above, this March 25, 2007, effective date was awarded by the RO in its February 2009 rating decision.  In sum, there are no regulations that allow for an effective date earlier than the currently assigned effective date of March 25, 2007, for the grant of service connection for diabetes mellitus type II.

In reaching this decision, the Board has considered that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Diabetes mellitus, Type II, was added to the list of presumptive disabilities on May 8, 2001.  See 66 Fed. Reg. 23166 (2001).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or, alternately, if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the statue or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the regulation applicable to awards under the Nehmer Court Orders are not applicable to this claim because the Veteran's initial claim for service connection for diabetes mellitus, Type II, was not received until 2008.  See 38 C.F.R. § 3.816.

Finally, the Veteran has essentially advanced an argument, grounded in equity, that he did not file a claim earlier because he did not know that he was eligible for benefits.  However, the Board is bound unfortunately by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

As explained above, the law does not support the assignment of an effective date prior to March 25, 2007, for diabetes mellitus type II.  Thus, the Board finds that the correct effective date for the grant of service connection for diabetes mellitus type II is no earlier than the currently assigned date of March 25, 2007.  Accordingly, the claim for an earlier effective date for the award of service connection for diabetes mellitus type II is denied.

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date for service connection, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).
ORDER

An effective date prior to March 25, 2007 for service connection for diabetes mellitus, type II, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


